t c memo united_states tax_court william l mccurley and victoria j mccurley et al petitioners v commissioner of internal revenue respondent docket nos filed date joseph warren iii and c ralph kinsey jr for petitioners ross a rowley and paul g topolka for respondent memorandum findings_of_fact and opinion cases of the following petitioners are consolidated herewith robert d hall and gayle e hall docket no william l mccurley and victoria j mccurley docket no foley judge respondent determined the following deficiencies addition_to_tax and accuracy-related_penalties relating to petitioners' federal income taxes william l mccurley and victoria j mccurley docket no year deficiency dollar_figure big_number big_number addition_to_tax sec_6661 dollar_figure -- -- robert d hall and gayle e hall docket no year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number william l mccurley and victoria j mccurley docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the issues for decision are as follows whether certain payments made by a corporation to petitioners are loans or constructive dividends we hold that they are constructive dividends whether petitioners pursuant to sec_6662 are liable for accuracy-related_penalties for negligence in the amounts and for the years set forth above we hold that they are liable with one exception stated herein whether petitioners william and victoria mccurley pursuant to sec_6661 are liable for an addition_to_tax for a substantial_understatement with respect to their return we hold that they are liable findings_of_fact some of the facts have been stipulated and are so found william and victoria mccurley husband and wife resided in kennewick washington at the time their petitions were filed robert and gayle hall husband and wife resided in yakima washington at the time their petition was filed messrs mccurley and hall each owned automobile dealerships at all relevant times mr mccurley owned percent of bill mccurley chevrolet inc and mccurley pontiac inc mr hall owned percent of sunfair chevrolet inc and percent of greenway auto plaza inc each dealership offered financing to prospective customers the dealership as an agent for an insurance_company offered credit life and or credit health_insurance_policies to customers who financed their purchases through the dealership the dealership retained as compensation a portion of the premium due the policies provided that the insurer would make payments on the dealership loan in the event the insured became disabled and would repay the balance outstanding on the loan in the event the insured died southwestern dealers insurance co sdi was formed by a group of automobile dealership owners whose dealerships issued policies similar to those issued through messrs mccurley's and hall's dealerships in february of sdi was incorporated in grand cayman under the laws of the cayman islands british west indies mr mccurley became an sdi shareholder in and served as chairman of sdi's board_of directors from that year forward mr hall became an sdi shareholder in prior to becoming shareholders messrs mccurley and hall reviewed letters prepared by peat marwick mitchell co outlining issues relating to the formation of sdi and the availability of interest-free loans the letter cautioned that adverse tax consequences would result if the loans were not bona_fide loans sdi reinsured credit insurance policies issued through dealerships ie the dealerships served as agents of the insurance_companies owned by sdi shareholders as described below reinsurance profits from policies attributable to a particular shareholder's dealership were then allocated to that shareholder seventy-five percent of the allocated profits was readily accessible to the shareholder through interest-free loans sdi's articles of association articles set forth the rules governing the corporation they authorized the issuance of ordinary shares which carried one vote per share and preferred shares which carried no voting rights during the relevant years sdi had between and shareholders and each held one ordinary share and preferred shares sdi maintained a redemption account for each shareholder pursuant to the articles the amount of a shareholder's redemption account represented the price at which sdi would redeem that shareholder's preferred shares formed a basis for allocating dividends to that shareholder and served as a point of reference for determining the maximum amount of funds that sdi could advance that shareholder preferred shares were redeemable for a price based on a formula the formula provided that preferred shares could be redeemed for an amount equal to the shareholder's capital contributions and share of sdi's profits eg profits attributable to policies issued by the shareholder's dealerships and investment_income less his share of sdi's losses and dividends_paid with respect to the shares negative redemption accounts reduced other redemption accounts pro_rata sdi did not pay dividends it did however advance interest-free funds to its shareholders the articles authorized the board to approve an advance to a shareholder if such advance and all previous advances for that shareholder did not exceed percent of that shareholder's redemption account if a shareholder's redemption account declined in value such that the total advances to the shareholder exceeded percent of his redemption account the board_of directors would demand repayment to the extent of the excess the board demanded repayment of two of the more than advances to shareholders in each case repayment was demanded because after a decline in the value of the shareholder's redemption account advances to the shareholder exceeded percent of the account all advances were recorded on sdi's certified financial statements as loans receivable to obtain an advance a shareholder was required to execute an application the applications generally stated the amount of the advance requested and provided that no interest would accrue the board would demand repayment if the shareholder's total advances exceeded percent of that shareholder's redemption account and the shareholder's redemption account could be used to satisfy any outstanding advances these applications were routinely approved by sdi's board_of directors sdi denied only two applications these applications were denied because the future profitability of the respective applicant's redemption account was questionable sdi advanced funds to messrs mccurley and hall each time messrs mccurley and hall requested funds they executed an application and submitted it to sdi's board_of directors the board approved by resolution each advance messrs mccurley and hall each tendered noninterest-bearing demand notes in the amount of the funds received during the years in issue sdi advanced a total of dollar_figure to mr mccurley and dollar_figure to mr hall sdi did not demand repayment of and messrs mccurley and hall did not repay any of the advances during the years in issue the mccurleys and halls filed joint federal_income_tax returns on those returns they did not report their advances from sdi as income for each of the years in issue certified public accountants prepared the mccurleys' and halls' tax returns respondent issued notices of deficiency to the mccurleys relating to their and returns respondent also issued a notice_of_deficiency to the halls relating to their and returns respondent determined that messrs mccurley and hall had income equal to the amounts sdi advanced to them in the alternative respondent determined that percent of the annual increases in messrs mccurley's and hall's redemption accounts was taxable to them as income constructively received for the mccurleys' tax_year respondent determined a deficiency based solely on the constructive receipt theory respondent concedes that if we conclude petitioners received income when advances were made to them there will be no deficiency in the mccurleys' income_tax respondent also determined an addition_to_tax and accuracy- related penalties opinion i constructive dividends a distribution of cash or property from a foreign_corporation to a domestic shareholder with respect to the corporation's stock generally is to the extent of the corporation's earnings_and_profits taxable to the shareholder as a dividend see sec_301 sec_316 sec_1_316-1 income_tax regs petitioners do not dispute that sdi had earnings_and_profits in excess of the amounts paid to messrs mccurley and hall a dividend need not be formally declared but may be constructive 368_f2d_439 9th cir affg tcmemo_1965_84 whether a distribution from a corporation to a shareholder constitutes a dividend or a loan depends on whether the corporation has conferred a benefit on the shareholder without the expectation of repayment see eg noble v commissioner supra pincite chism's 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 a purported loan from a corporation to a shareholder will not be characterized as a loan unless at the time the funds were transferred the transferee had an unconditional obligation to repay the funds and the transferor had an unconditional intention to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir this determination is to be made based on all of the facts and circumstances of the case chism's estate v commissioner supra pincite petitioners bear the burden of proving that the advances were bona_fide loans 290_us_111 after considering all of the facts and circumstances we conclude that the advances were constructive dividends to messrs mccurley and hall several factors support our conclusion first sdi never paid formal dividends to its shareholders second petitioners did not establish that sdi demanded or that messrs mccurley or hall volunteered repayment of the advances see georgiou v commissioner tcmemo_1995_546 stating that the failure to repay a steadily increasing loan balance is indicative of constructive dividends baird v commissioner tcmemo_1982_ same third the advances did not bear interest fourth the advances to messrs mccurley and hall were expressly made with reference to their redemption accounts ie their share of sdi's profits fifth the advances were not repayable at a fixed maturity_date but rather were repayable on demand sixth out of more than advances made to shareholders sdi demanded repayment of only two moreover the repayments were demanded solely because the respective shareholder's advances exceeded percent of his redemption account in essence sdi was designed and intended to capture each shareholder's insurance-related profits and to provide the shareholder with tax-free and interest-free access to profits attributable to policies issued through the shareholder's dealership messrs mccurley and hall would not repay their advances unless it was in their economic interests to do so petitioners have not persuaded us that it would ever be in their economic interests to repay these advances mr mccurley mr hall and sdi viewed the advances as permanent distributions with the understanding that there was a remote possibility that sdi would demand repayment accordingly we hold that the advances to messrs mccurley and hall were constructive dividends ii penalties and addition_to_tax a sec_6662 penalties for negligence sec_6662 applicable to the mccurleys' and tax years and the halls' and tax years provides for an accuracy-related_penalty equal to percent of the portion of any underpayment to which the section applies the section applies to among other items the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence has been defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 it includes the failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 sec_6664 states that the accuracy-related_penalty for negligence does not apply to any portion of an underpayment attributable to reasonable_cause reasonable reliance on the advice of a tax professional may constitute reasonable_cause sec_1_6664-4 income_tax regs petitioners contend that they exercised due care in reporting the advances as loans petitioners also contend that they reasonably relied on professional advice and that as a result their underpayments were attributable to reasonable_cause messrs mccurley and hall did not unconditionally intend to repay the advances and they knew or reasonably should have known that there was only a remote possibility that sdi would demand repayment of their advances as a result we reject petitioners' contentions and hold that they are liable for the accuracy-related_penalties for negligence because we have held that the mccurleys did not understate their income in however they are not liable for the negligence_penalty for that year b sec_6661 addition_to_tax for substantial_understatement sec_6661 applicable to the mccurleys' tax_year provides for an addition_to_tax equal to percent of the amount of an underpayment attributable to a substantial_understatement see 90_tc_498 the term understatement means the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return reduced by any rebate sec_6661 sec_6661 provides that the understatement determined under sec_6661 must be reduced by the portion of the understatement for which the taxpayer had substantial_authority a taxpayer has substantial_authority where the weight of the authorities supporting the taxpayer's position is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs the mccurleys contend that they have not understated their income within the meaning of sec_6661 because they had substantial_authority for characterizing the advances as loans they contend that four cases support treatment of the advances as loans see 61_tc_424 17_tc_1562 35_bta_701 affd 93_f2d_921 8th cir miller v commissioner tcmemo_1980_445 none of these cases however explicitly or implicitly provides that where a taxpayer does not intend to repay an advance he is nevertheless justified in reporting it as a loan as a result we reject their contention the mccurleys also contend that the understatement was due to reasonable_cause and that as a result respondent should have waived the penalty see sec_6661 the standard of our review is whether the commissioner's failure to waive the penalty was an abuse_of_discretion 91_tc_1079 the mccurleys knew or should have known that the advances were not bona_fide loans therefore their understatements were not due to reasonable_cause as a result there was no abuse_of_discretion by respondent we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
